
	

116 HR 3298 RH: Child Care Quality and Access Act of 2019
U.S. House of Representatives
2019-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 119
		116th CONGRESS1st Session
		H. R. 3298
		[Report No. 116–160]
		IN THE HOUSE OF REPRESENTATIVES
		
			June 18, 2019
			Mr. Danny K. Davis of Illinois introduced the following bill; which was referred to the Committee on Ways and Means
		
		
			July 18, 2019
			Additional sponsors: Mr. Kind, Ms. Bass, and Ms. Norton
		
		
			July 18, 2019
			Reported with amendments, committed to the Committee of the Whole House on the State of the Union,
			 and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on June 18, 2019
		
		
			
		
		A BILL
		To increase entitlement funding for child care.
	
	
 1.Short titleThis Act may be cited as the Child Care Quality and Access Act of 2019. 2.Increase in entitlement funding to match State child care investmentsSection 418(a)(3) of the Social Security Act (42 U.S.C. 618(a)(3)) is amended by striking $2,917,000,000 for each of fiscal years 2017 and 2018 and inserting $3,917,000,000 for each of fiscal years 2020 and 2021.
		Amend the title so as to read: A bill to increase entitlement funding to match State child care investments..
	
		July 18, 2019
		Reported with amendments, committed to the Committee of the Whole House on the State of the Union,
			 and ordered to be printed
